Exhibit 10.1

NAVISTAR INTERNATIONAL CORPORATION

2013 PERFORMANCE INCENTIVE PLAN

SECTION 1

ESTABLISHMENT OF THE PLAN

The Board of Directors of Navistar International Corporation approved the
establishment of the Navistar International Corporation 2013 Performance
Incentive Plan (“Plan”) on December 11, 2012 subject to the approval of the Plan
by the Stockholders of the Corporation. Upon approval of this Plan, the
Corporation will cease making new grants under the Navistar 2004 Performance
Incentive Plan, as amended (“the 2004 Plan”).

SECTION 2

PURPOSE OF THE PLAN

The purpose of the Plan is to enable the Corporation and its subsidiaries to
attract and retain highly qualified Employees, Consultants, and Non-Employee
Directors, and additionally to provide key Employees the opportunity to earn
incentive awards commensurate with the quality of individual performance, the
achievement of performance goals and ultimately the increase in stockholder
value.

SECTION 3

DEFINITIONS

For the purposes of the Plan, the following words and phrases shall have the
meanings described below in this Section 3 unless a different meaning is plainly
required by the context.

(1) “Annual Incentive Award” means an award of cash, shares of Common Stock,
Restricted Stock or Stock Units, in each case, as determined by the Committee.

(2) “Award” means an award made under the Plan.

(3) “Award Agreement” means an agreement entered into by the Corporation and a
Participant setting forth the terms and provisions applicable to an Award
granted to a Participant.

(4) “Board of Directors” means the Board of Directors of the Corporation.

(5) “Change in Control” shall be deemed to have occurred if (i) any “person” or
“group” (as such terms are used in Section 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended), other than employee or retiree benefit plans
or trusts sponsored or established by the Corporation or Navistar, Inc., is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under the Securities
Exchange Act of 1934, as amended), directly or indirectly, of securities of the
Corporation representing 25% or more of the combined voting power of the
Corporation’s then outstanding securities, (ii) the following individuals cease
for any reason to constitute more than three-fourths of the number of directors
then serving on the Board of Directors : individuals who, on the date hereof,
constitute the Board of Directors and any new director whose appointment or
election by the Board of Directors or nomination for election by the
Corporation’s stockholders was approved by the vote of at least two-thirds
(2/3) of the directors then still in office or whose appointment, election or
nomination was previously so approved or recommended; (iii) any dissolution or
liquidation of the Corporation or Navistar, Inc. or sale or disposition of all
or substantially all (more than 50%) of the assets of the Corporation or of
Navistar, Inc. occurs; or (iv) as the result of, or in connection with, any cash
tender offer, exchange offer, merger or other business combination, sale of
assets, proxy or consent solicitation, contested election or substantial stock
accumulation (a “Control Transaction”), the members of the Board of Directors
immediately prior to the first public announcement relating to such Control
Transaction shall immediately thereafter, or within two (2) years, cease to
constitute a majority of the Board of Directors. Notwithstanding the foregoing,
the sale or disposition of any or all of the assets or stock of Navistar
Financial Corporation shall not be deemed a Change in Control.

(6) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

 

1



--------------------------------------------------------------------------------

(7) “Committee” means (i) with respect to Awards to Employees and Consultants,
the Compensation Committee of the Board of Directors or another committee
appointed by the Board of Directors, and (ii) with respect to Awards to
Non-Employee Directors, the Nominating and Governance Committee of the Board of
Directors, or another committee appointed by the Board of Directors or the Board
of Directors themselves. To the extent deemed necessary or appropriate by the
Board of Directors, each Committee member will be an “outside director” as
defined in regulations under Section 162(m) of the Code and/or a “non-employee
director” as defined in Rule 16b-3(b)(3)(i) under the Securities Exchange Act of
1934, as amended. The Board of Directors may appoint different Committees to
perform different functions under the Plan and, in that case, any reference
herein to “the Committee” will mean the Committee appointed by the Board of
Directors to perform the particular function being discussed. For example, the
Board of Directors may appoint one or more individuals in accordance with 8 Del.
C. 1953, § 157(c) to serve as the Committee for the sole purpose of approving
Awards to specified classes of Participants.

(8) “Common Stock” means the common stock of the Corporation.

(9) “Consultant” means a person engaged under a written contract with the
Corporation or any subsidiary of the Corporation to provide consulting or
advisory services (other than as an Employee or a Non-Employee Director) to such
entity, provided that the identity of such person, the nature of such services
or the entity to which such services are provided would not preclude the
Corporation from offering or selling Common Stock to such person pursuant to the
Plan in reliance on either the exemption from registration provided by Rule 701
under the Securities Act of 1933, as amended, or, if the Corporation is required
to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act
of 1934, as amended, registration on a Form S-8 (Registration Statement Under
the Securities Act of 1933).

(10) “Corporation” means Navistar International Corporation.

(11) “Employee” means a person employed by the Corporation or any subsidiary of
the Corporation, including its officers. Unless the Committee provides otherwise
in an applicable Award Agreement, vesting of Awards granted hereunder will be
suspended during any unpaid leave of absence. An individual shall not cease to
be an Employee in the case of (i) any leave of absence approved by the Company
or (ii) transfers between locations of the Corporation or between the
Corporation or any subsidiary of the Corporation. For purposes of Incentive
Stock Options, no such leave may exceed 90 days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Corporation is not so
guaranteed, then three months following the 91st day of such leave, any
Incentive Stock Option held by a Participant shall cease to be treated as an
Incentive Stock Option and shall be treated for tax purposes as a Nonqualified
Stock Option.

(12) “Exercise Price” means: (i) in the case of a Stock Option, the amount for
which one share of Common Stock may be purchased upon exercise of the Stock
Option, or (ii) in the case of a SAR, the price above which Common Stock
appreciation is measured, in either case as specified in the applicable Award
Agreement.

(13) “Fair Market Value” means, as applied to a specific date, the price of a
share of Common Stock that is based on the opening, closing, actual, high, low
or average selling prices of share of Common Stock reported on any established
stock exchange or national market system including without limitation the New
York Stock Exchange and the National Market System of the National Association
of Securities Dealers, Inc. Automated Quotation System on the applicable date,
the preceding trading day, the next succeeding trading day, or an average of
trading days, as determined by the Committee in its discretion. Unless the
Committee determines otherwise or unless otherwise specified in an Award
Agreement, Fair Market Value shall be deemed to be equal to the average of the
high and the low prices of a share of Common Stock on the most recent date on
which shares of Common Stock were publicly traded. Notwithstanding the
foregoing, if shares of Common Stock are not traded on any established stock
exchange or national market system, the Fair Market Value means the price of a
share of Common Stock as established by the Committee acting in good faith based
on a reasonable valuation method that is consistent with the requirements of
Section 409A of the Code and the regulations thereunder.

(14) “Fiscal Year” means the fiscal year of the Corporation.

(15) “Freestanding SAR” means any SAR that is granted independently of any Stock
Option.

(16) “Grant Date” means, as determined by the Committee, (i) the date as of
which the Committee approves an Award, or (ii) such later date as may be
specified by the Committee. The Grant Date of a Stock Option will, unless the
Committee expressly determines otherwise, be the day on which the Committee
approves the grant of such Stock Option.

(17) “Incentive Stock Option” means a right, as evidenced by an Award Agreement
to purchase a certain number of shares of Common Stock at Fair Market Value for
a period of no longer than ten (10) years from the Grant Date which option is
designed to meet the requirements set out under Section 422 of the Code.

(18) “Non-Employee Director” means as of the Grant Date of an Award an
individual who is a director of the Corporation and is neither a Consultant nor
an Employee.

 

2



--------------------------------------------------------------------------------

(19) “Nonqualified Stock Option” means a right, as evidenced by an Award
Agreement to purchase a certain number of shares of Common Stock at Fair Market
Value for a period of not more than ten (10) years from the Grant Date which
option is stated not to be Incentive Stock Options under the Code.

(20) “Other Award” means an Award (other than a Stock Option, SAR, Restricted
Stock or Stock Unit Award) based on, measured with respect to, convertible into
or exchangeable for Common Stock, which Award is evidenced by an Award Agreement
and granted pursuant to Section 8 of the Plan.

(21) “Participant” means an Employee, Consultant, or Non-Employee Director who
has been granted an Award under this Plan.

(22) “Performance-Based Exception” means the performance-based exception from
the tax deductibility limitation imposed by Section 162(m) of the Code as set
forth in Section 162(m)(4)(C) of the Code or any successor provision.

(23) “Performance Measure” means the performance measurement provided by
Section 6.

(24) “Performance Period” means the period during which performance goals must
be met for purposes of the Performance Measure.

(24) “Plan” means the Navistar International Corporation 2013 Performance
Incentive Plan as set forth herein and as it may be amended hereafter from time
to time.

(25) “Qualified Retirement” for an Employee shall have the meaning set forth in
the applicable Award Agreement; provided that, if the applicable Award Agreement
does not define Qualified Retirement, the Employee will not be deemed eligible
for Qualified Retirement for purposes of this Plan. Qualified Retirement for a
Non-Employee Director means retirement under the retirement policy of the Board
of Directors, as in effect from time to time.

(26) “Restricted Stock” means an Award of Common Stock, as evidenced by an Award
Agreement and granted pursuant to Section 11(3), of the Plan.

(27) “Stock Appreciation Right” or “SAR” means an Award, evidenced by an Award
Agreement and granted either alone or in connection with a related Stock Option,
pursuant to Section 10 of the Plan.

(28) “Stock Option” means either an Incentive Stock Option or a Nonqualified
Stock Option granted pursuant to Section 7 of the Plan.

(29) “Stock Units” mean a right to receive Common Stock (or cash equal to the
fair market value of Common Stock) upon or following the satisfaction of
specified conditions, as evidenced by an Award Agreement and granted pursuant to
Section 11 of the Plan.

(30) “Tandem SAR” means a SAR granted with respect to a share of Common Stock
pursuant to Section 10 hereof in connection with a related Stock Option, under
which: (a) the exercise of the SAR with respect to the share shall cancel the
right to purchase such share under the related Stock Option, and (b) the
purchase of the share under the related Stock Option shall cancel the right to
exercise the SAR with respect to such share.

SECTION 4

ELIGIBILITY

Consultants, Employees and Non-Employee Directors are all eligible to receive
Awards.

SECTION 5

ANNUAL INCENTIVE AWARDS

(1) The Committee will designate Employees eligible to receive Annual Incentive
Awards hereunder, the performance criteria applicable to such Awards, the amount
payable upon fulfillment of such performance criteria (and, if applicable, for
performance above or below targeted levels of performance) and all other terms
and conditions applicable to such Awards. The Committee shall set the
performance criteria for each year’s Annual Incentive Awards no later than the
90th day of the Fiscal Year. The performance criteria shall be determined in the
discretion of the Committee, provided that an Award under this Section that is
intended to qualify for the Performance-Based Exception shall use performance
criteria described in Section 6(1).

 

3



--------------------------------------------------------------------------------

(2) As soon as practical following the end of the Fiscal Year, the Committee
will certify performance achieved against the performance criteria established
at the beginning of the Fiscal Year.

(3) The Committee, in its sole discretion, may adjust any Annual Incentive Award
otherwise earned based on an assessment of individual performance, but in no
event may any such adjustment result in an increase of an Award intended to
qualify for the Performance-Based Exception. The Committee shall determine the
amount of any such adjustment by taking into account such factors as it deems
relevant including, without limitation: (a) performance against other financial
or strategic objectives; (b) its subjective assessment of the Participant’s
overall performance for the year; and (c) prevailing levels of total
compensation among similar companies.

(4) Performance criteria for Annual Incentive Awards will not be adjusted within
a Fiscal Year except under circumstances approved by the Committee and, in the
case of Annual Incentive Awards intended to satisfy the Performance-Based
Exception, in a manner consistent with that exception.

(5) Payment of an Annual Incentive Award will be made in cash, shares of Common
Stock, Restricted Stock, Stock Units or a combination of any of the foregoing,
as determined in the sole discretion of the Committee to the Participant by
March 15 of the calendar year following the end of the Fiscal Year to which the
Annual Incentive Award relates, subject to any deferral in payment permitted or
required by the Committee under such rules and procedures it may establish.

(6) It shall be presumed unless the Committee determines to the contrary, that
all Awards to Employees under this Section are intended to qualify for the
Performance-Based Exception. If the Committee does not intend an Annual
Incentive Award to qualify for the Performance-Based Exception the Committee
shall reflect its intent in its records in such manner as the Committee
determines to be appropriate. For the purpose of complying with the
Performance-Based Exception, the maximum Award under this Section paid to any
one Employee during any one Fiscal Year shall not exceed $4,000,000, if paid in
cash or 1,000,000 shares of Common Stock, if paid in equity.

SECTION 6

PERFORMANCE MEASUREMENT

(1) The Performance Measures that determine the degree of payout and/or vesting
of Awards designed to qualify for the Performance-Based Exception may be
measured at the Corporation level, at a subsidiary level, or at an operating
unit level and shall be chosen from among: (a) income measures (including, but
not limited to, gross profits, operating income, earnings before or after taxes,
earnings before interest and taxes, earnings before interest, taxes,
depreciation, and amortization, earnings per share, cost reductions); (b) return
measures (including, but not limited to, return on assets, capital, investment,
equity, or sales); (c) cash flow or cash flow return on investments, which
equals net cash flows divided by owners equity; (d) revenues from operations;
(e) total revenue; (f) cash value added; (g) economic value added; (h) share
price (including, but not limited to, growth measures and total shareholder
return); (i) sales growth; (j) market share; (k) the achievement of certain
quantitatively and objectively determinable non-financial performance measures
(including, but not limited to, growth strategies, strategic initiatives,
product development, product quality, corporate development, and leadership
development); and (l) any combination of, or a specified increase in, any of the
foregoing. The Performance Measures may be expressed in either absolute terms or
relative to the performance of one or more companies (or an index of multiple
companies) identified by the Committee.

(2) Adjustments to Performance Measures. The Committee may provide, at the time
Performance Measures are established, that adjustments will be made to those
performance goals to take into account, in any objective manner specified by the
Committee, the impact of one or more of the following: (a) gain or loss from all
or certain claims and/or litigation and insurance recoveries, (b) the impairment
of tangible or intangible assets, (c) stock-based compensation expense,
(d) extraordinary, unusual or infrequently occurring events reported in the
Company’s public filings, (e) restructuring activities reported in the Company’s
public filings, (f) investments, dispositions or acquisitions, (g) loss from the
disposal of certain assets, (h) gain or loss from the early extinguishment,
redemption, or repurchase of debt, (i) changes in accounting principles, or
(j) any other item, event or circumstance that would not cause an Award to fail
to constitute for the Performance-Based Exception. An adjustment described in
this Section may relate to the Corporation, any subsidiary, or any operating
unit, as determined by the Committee at the time the Performance Measures are
established. Any adjustment shall be determined in accordance with generally
accepted accounting principles and standards, unless such other objective method
of measurement is designated by the Committee at the time Performance Measures
are established.

 

4



--------------------------------------------------------------------------------

(3) The Committee shall have the discretion to adjust the determination of the
degree of attainment of the pre-established goals; provided that the Awards that
are designated to qualify for Performance-Based Exception may not be adjusted
upward (although the Committee shall retain the discretion to adjust such Awards
downward). In no event shall the Performance Period for any performance-based
equity Award be less than one year.

(4) In the case of any Award that is granted subject to the condition that a
specific Performance Measure be achieved, no payment under such Award shall be
made prior to the time the Committee certifies in writing that that the
Performance Measure has been achieved. For this purpose, approved minutes of the
Committee meeting at which the certification is made shall be treated as a
written certification. No such certification is required, however, in the case
of an Award that is based solely on an increase in the value of a share of
Common Stock from the date the Award is made.

(5) Notwithstanding the foregoing or any other provision of this Plan, the
Committee may provide that any Award intended to satisfy the Performance-Based
Exception may become vested and/or payable, in whole or in part, in the event of
the Participant’s death or disability, a Change in Control or under other
circumstances consistent with the Section 162(m) of the Code.

SECTION 7

STOCK OPTIONS

(1) The Committee may grant Nonqualified Stock Options to any person eligible to
be a Participant. The Committee may grant Incentive Stock Options only to
Employees. In order to provide a limitation on the number of shares as provided
for in Section 162(m) of the Code and the regulations thereunder, Stock Option
grants shall be limited to a maximum of 1,000,000 shares per Fiscal Year for any
Employee reduced by the number of SARs granted to that Employee in that year.

(2) The Committee will document the terms of the Stock Option in an Award
Agreement to include the Grant Date and Exercise Price, as well as any other
terms that it may desire. The Exercise Price under a Stock Option shall not be
less than one hundred percent (100%) of the Fair Market Value. Subject to
adjustment pursuant to Section 12, the Exercise Price of outstanding Stock
Options fixed by the Committee shall not be modified.

(3) A Stock Option shall become exercisable in whole or in part upon
satisfaction of the conditions specified in the Award Agreement, provided,
however, that, except as otherwise provided in subparts (7), (8), (9) or (10) of
this Section, no Stock Option vesting on the basis of continued service shall
vest in full prior to the commencement of the third anniversary of the Grant
Date.

(4) In no event, however, may a Stock Option governed by the Plan be exercised
after the expiration of its term. Except as provided herein or in the applicable
Award Agreement, no Stock Option may be exercised at any time unless the
Participant who holds the Stock Option is then employed by or in service with
the Corporation or a subsidiary thereof. The option can be exercised in whole or
in part through (i) cashless exercise, (ii) the Corporation withholding from the
shares of Common Stock otherwise issuable upon exercise of the Stock Option a
number of shares of Common Stock having a Fair Market Value equal, as of the
date of exercise, to the Exercise Price of the Stock Option multiplied by the
number of shares of Common Stock in respect of which the Stock Option shall have
been exercised (“Net-Exercise”), or (iii) other arrangements through agents,
including stockbrokers, under arrangements established by the Corporation by
paying the amounts required by instructions issued by the Secretary of the
Corporation for the exercise of the Stock Options. If an exercise is not covered
by instructions issued by the Secretary of the Corporation, the purchase price
is to be paid in full to the Corporation upon the exercise of a Stock Option
(I) by cash including a personal check made payable to the Corporation, (II) by
delivering at fair market value on the date of exercise unrestricted Common
Stock already owned by the Participant, or (III) by any combination of cash and
unrestricted Common Stock, and in any case, by payment to the Corporation of any
withholding tax. Unless otherwise determined by the Committee, shares of Common
Stock that otherwise would be delivered to the holder of a Stock Option may be
delivered to the Corporation in payment of federal, state and/or local
withholding taxes payable in connection with an exercise.

(5) The Participant who holds a Stock Option will have none of the rights of a
stockholder with respect to the shares subject to that Stock Option until such
shares are issued upon the exercise of that Stock Option.

(6) Neither the Corporation nor any subsidiary may directly or indirectly lend
money to any Participant for the purpose of assisting the individual to acquire
shares of Common Stock issued upon the exercise of Stock Options granted under
the Plan.

 

5



--------------------------------------------------------------------------------

(7) In the event of the termination of the employment or service of a
Participant who holds an outstanding Stock Option, other than by reason of
death, total and permanent disability or (in the case of an Employee or
Non-Employee Director) a Qualified Retirement, the Participant may (unless the
Stock Option shall have been previously terminated) exercise the Stock Option at
any time within twelve (12) months of such termination, but not after the
expiration of the term of the Award, to the same extent the Stock Option was
exercisable at the date of such termination of employment or service. The
transfer of a Participant between the Corporation and any of its subsidiaries
will not constitute a termination as long as there is no interruption of
employment or service. If the Participant is terminated for cause, as defined in
the Navistar Inc. Income Protection Plan (or if the Participant is covered by a
different severance plan or agreement, then as defined in such plan or
agreement), the post-termination exercise period provided by this subsection
shall not apply and the Stock Option shall cease to be exercisable and shall
lapse as of the effective date of the termination.

(8) Except as provided in Section 7(11), in the event of a Qualified Retirement
a Participant who holds an outstanding Stock Option may exercise the Stock
Option to the extent the option is exercisable or becomes exercisable under the
terms of the applicable Award Agreement.

(9) In the event of a total and permanent disability, as defined by the
Corporation’s long term disability programs, (or in the case of a Consultant or
Non-Employee Director, as determined by the Committee), a Participant who holds
an outstanding Stock Option may exercise the Stock Option, to the extent the
Stock Option is exercisable or becomes exercisable under its terms, at any time
within three (3) years after such termination or, if later, the date on which
the option becomes exercisable with respect to such shares, but not after the
expiration of the term of the option.

(10) In the event of the death of a Participant who holds an outstanding Stock
Option, the Stock Option may be exercised by a legatee, or by the personal
representatives or distributees, at any time within a period of two (2) years
after death, but not after the expiration of the term of the option. If death
occurs while employed by or in service with the Corporation or a subsidiary , or
after a Qualified Retirement or during the three- year period specified in
Section 9, Stock Options may be exercised to the extent of the remaining shares
covered by Stock Options whether or not such shares were exercisable at the date
of death. If death occurs during the twelve (12) month period specified in
Section 7, Stock Options may be exercised to the extent of the number of shares
that were exercisable at the date of death.

(11) Notwithstanding the other provisions of Section 7, no Stock Option which is
not exercisable at the time of a Qualified Retirement shall become exercisable
after such Qualified Retirement if, without the written consent of the
Corporation, a Participant engages in a business, whether as owner, partner,
officer, employee, or otherwise, which is in competition with the Corporation or
one of its affiliates, and if the Participant’s participation in such business
is deemed by the Committee to be detrimental to the best interests of the
Corporation. The determination as to whether such business is in competition
with the Corporation or any of its affiliates, and whether such participation by
such person is detrimental to the best interests of the Corporation, shall be
made by the Committee in its absolute discretion, and the decision of the
Committee with respect thereto, including its determination as to when the
participation in such competitive business commenced, shall be conclusive.

(12) Notwithstanding any provision of the Plan to the contrary, under no
circumstances whatsoever shall a Stock Option be exercisable during any period
when the exercise of such Stock Option would violate Applicable Law, as defined
in Section 22.

SECTION 8

OTHER AWARDS

(1) The Committee may grant Other Awards to persons eligible to be Participants
on such terms and conditions as the Committee deems appropriate. Other Awards
may be granted subject to achievement of performance goals or other conditions
and may be payable in Common Stock or cash, or in a combination of the two, as
determined by the Committee.

(2) Other Awards intended to qualify for the Performance-Based Exception will
vest or be earned based on satisfaction of Performance Measures specified by the
Committee in accordance with Section 6. For Other Awards denominated in shares
of Common Stock and intended to qualify for the Performance-Based Exception, the
total number of shares subject to Other Awards granted to any one Employee
during any one Fiscal Year shall not exceed 1,000,000 shares. For Other Awards
denominated in cash and intended to qualify for the Performance-Based Exception,
the maximum amount paid to any one Employee during any one Fiscal Year with
respect to Other Awards shall not exceed $4,000,000.

 

6



--------------------------------------------------------------------------------

SECTION 9

PROHIBITION ON REPRICING AND DISCOUNTED STOCK OPTIONS AND SARs

Notwithstanding any other provision in the Plan, no Stock Option or SAR may be
amended or modified in any way that changes the Exercise Price of the Stock
Option or SAR, and no Stock Option or SAR may be issued with an Exercise Price
that is less than the Fair Market Value or in any other way discounted. This
provision shall not limit any adjustments provided by Section 12 relating to
adjustments upon changes in capitalization.

SECTION 10

STOCK APPRECIATION RIGHTS

(1) The Committee may, subject to the terms of the Plan, grant SARs to persons
eligible to be Participants at any time and from time to time as shall be
determined by the Committee. A SAR shall become exercisable in whole or in part
upon satisfaction of the conditions specified in the Award Agreement, provided,
however, that except as otherwise provided by the Committee, in the event of a
Participant’s death, disability, or Qualified Retirement no SAR vesting on the
basis of continued service shall vest in full prior to the commencement of the
third anniversary of the Grant Date.

(2) The Committee may grant Freestanding SARs, Tandem SARs, or any combination
thereof. The Committee shall have complete discretion in determining the number
of SARs, subject to the terms of the Plan, and to determine the terms of the
SARs. The Exercise Price of a Freestanding SAR shall equal the Fair Market
Value. The Exercise Price of Tandem SARs shall equal the Exercise Price of the
related Stock Option.

(3) Tandem SARs may be exercised for all or part of the shares of Common Stock
subject to the related Stock Option upon the surrender of the right to exercise
the equivalent portion of the related Stock Option.

(4) With respect to a Tandem SAR granted in connection with an Incentive Stock
Option, the Tandem SAR shall expire no later than the expiration of the
Incentive Stock Option. (5) Freestanding SARs may be exercised upon whatever
terms and conditions the Committee, in its discretion, imposes upon them,
subject, however, to the terms of the Plan.

(5) The Participant who holds a SAR will have none of the rights of a
stockholder with respect to the shares subject to that SAR until such shares are
issued upon the exercise of that SAR.

(6) The term of SARs shall be determined by the Committee, in its discretion;
provided that such term shall not exceed 10 years.

(7) Upon exercise of a SAR, a Participant shall be entitled to receive payment
from the Corporation in an amount determined by multiplying: (a) the excess of
the Fair Market Value of one share of Common Stock on the date of exercise over
the Exercise Price, by (b) the number of shares of Common Stock with respect to
which the SAR is exercised. At the discretion of the Committee, the payment upon
exercise of a SAR may be in cash, Common Stock with a Fair Market Value equal to
the amount payable, or in a combination thereof.

(8) All awards to Employees under this Section are intended to qualify for
Performance-Based Exception. For the purpose of complying with the
Performance-Based Exception, the number of SARs that can be granted to any one
Employee in any Fiscal Year shall not exceed 1,000,000, less the number of
shares of Common Stock subject to Stock Options granted to such Employee during
that Fiscal Year

 

7



--------------------------------------------------------------------------------

SECTION 11

RESTRICTED STOCK AND STOCK UNITS

(1) Restricted Stock, or Stock Units, may be granted at any time to any person
eligible to be a Participant.

(2) Awards of Restricted Stock or Stock Units may be made to Participants for
the purpose of satisfying the stock ownership requirements described in the
Navistar Executive Stock Ownership Program, as amended from time to time, or for
any other purpose.

(3) Each Award of Restricted Stock or Stock Units shall become vested, in full
or in installments, upon satisfaction of the conditions specified in the Award
Agreement. For avoidance of doubt, such conditions may include the achievement
of Performance Measures specified by the Committee in accordance with Section 6.
In no event will an Award of Restricted Stock or Stock Units that vests solely
on the basis of continued service vest in full prior to the commencement of the
third year anniversary of the Grant Date, except as otherwise provided below in
Section 11(6) and 11(7), and except that any Award (or portion thereof) of
Restricted Stock or Stock Units representing a Non-Employee Director’s first
quarterly retainer shall be immediately vested upon the Grant Date.

(4) The Participant will be entitled to all dividends paid with respect to all
Restricted Stock awarded under the Plan during the period of restriction and
will not be required to return any such dividends to the Corporation in the
event of the forfeiture of the Restricted Stock. The Participant also will be
entitled to vote Restricted Stock during the period of restriction.

(5) Pending the vesting a Restricted Stock Award, the shares of Common Stock
subject thereto may not be sold, pledged, assigned, encumbered or otherwise
transferred and a stop transfer order will be issued to the Corporation’s
transfer agent. Any certificates issued in respect of Restricted Stock will
include a legend reflecting these transfer restrictions (as well as any other
legends deemed appropriate by the Committee) and may be held in escrow by the
Secretary of the Corporation (or his or her designee) pending the vesting of
that stock.

(6) In the event a Participant dies while employed by the Corporation or a
subsidiary, performing services as a Consultant, or serving as a
Non-Employee-Director, the Restricted Stock or Stock Units will vest as of the
date of death and all restrictions shall lapse and the Restricted Stock or Stock
Units will be immediately transferable to the named beneficiary or to the
Participant’s estate. Any Restricted Stock or Stock Units that becomes payable
after the Participant’s death shall be distributed to the Participant’s
beneficiary or beneficiaries. A beneficiary designation may be changed by filing
the prescribed form with the Secretary of the Corporation at any time before the
Participant’s death. If no beneficiary was designated or if no designated
beneficiary survives the Participant, then any Restricted Stock or Stock Units
that becomes payable after the Participant’s death shall be distributed to the
Participant’s estate.

(7) Unless otherwise provided for in the applicable Award Agreement, Restricted
Stock granted to an Employee or Non-Employee Director will become nonforfeitable
upon the Participant’s eligibility for Qualified Retirement (and Restricted
Stock granted to an Employee or Non-Employee Director who is already eligible
for Qualified Retirement will be nonforfeitable immediately upon issuance),
provided that such Restricted Stock will remain subject to the transfer
restrictions described above in Section 11(5) in such proportions and until such
dates as specified in the vesting schedule otherwise applicable to the Award.
Similarly, unless otherwise provided for in the applicable Award Agreement,
Restricted Stock will become nonforfeitable upon cessation of a Participant’s
employment with, or service to, the Corporation due to his or her total and
permanent disability (as determined by the Committee), provided that such
Restricted Stock will remain subject to the transfer restrictions described
above in Section 11(5) in such proportions and until such dates as specified in
the vesting schedule otherwise applicable to the Award. Stock Units will be
subject to accelerated vesting and/or settlement in connection with a
Participant’s Qualified Retirement or disability to the extent specified in the
applicable Award Agreement.

(8) Except as otherwise provided above with respect to death, disability, or
Qualified Retirement or unless otherwise provided in the applicable Award
Agreement or determined by the Committee, if Participant terminates employment
or service as a Consultant or Non-Employee Director, any Restricted Stock or
Stock Units that are not then vested will be forfeited to the Corporation.

(9) To the extent and in the manner specified in the applicable Award Agreement,
dividend equivalents with respect to outstanding Stock Unit Awards may be
(a) credited in the form of additional Stock Units or deferred cash, or (b) paid
promptly in cash. Whether Stock Units include such dividend equivalent rights
will be determined by the Committee, in its discretion.

(10) The total number of shares subject to Restricted Stock and Stock Unit
Awards intend to qualify for the Performance-Based Exception and granted to any
one Employee during any one Fiscal Year shall not exceed 1,000,000 shares.

 

8



--------------------------------------------------------------------------------

(11) Notwithstanding the other provisions of Section 11, any Restricted Stock or
Stock Unit that becomes otherwise nonforfeitable due to a Participant’s
eligibility for Qualified Retirement and that has not yet been released from
transfer restrictions (in the case of Restricted Stock) or that has not yet been
settled (in the case of a Stock Unit) will be forfeited if, without the written
consent of the Corporation, a Participant engages in a business, whether as
owner, partner, officer, employee, or otherwise, which is in competition with
the Corporation or one of its affiliates, and if the Participant’s participation
in such business is deemed by the Committee to be detrimental to the best
interests of the Corporation. The determination as to whether such business is
in competition with the Corporation or any of its affiliates, and whether such
participation by such person is detrimental to the best interests of the
Corporation, shall be made by the Committee in its absolute discretion, and the
decision of the Committee with respect thereto, including its determination as
to when the participation in such competitive business commenced, shall be
conclusive.

SECTION 12

ADJUSTMENTS UPON CHANGES IN CAPITALIZATION

Notwithstanding any other provision of the Plan, in the event of a
recapitalization, stock split or combination, stock dividend, spin-off, merger,
consolidation, reorganization or other similar event or transaction affecting
the Common Stock, substitutions or adjustments will be made by the Committee to
the aggregate number, class and/or issuer of the securities that may be issued
under the Plan to the annual limits on Awards, to the number, class and/or
issuer of securities subject to outstanding Awards and to the exercise price of
outstanding Stock Options and SARs, in each case in a manner that reflects
equitably the effects of such event or transaction.

SECTION 13

ADMINISTRATION OF THE PLAN

Full power, authority and discretion to construe, interpret and administer the
Plan are vested in the Committee. Decisions of the Committee will be final,
conclusive and binding upon all parties, including the Corporation,
stockholders, Participants, and their beneficiaries. The foregoing will include,
but will not be limited to, all determinations by the Committee as to (a) the
selection of Employees, Consultants, and Non-Employee Directors for
participation in the Plan, (b) the size, type and other terms of Awards, (c) the
selection and adjustment of performance criteria, and (d) the extent to which
performance criteria or other vesting conditions are satisfied, and (e) the
waiver or amendment of any Award terms. Any person who accepts any Award
hereunder agrees to accept as final, conclusive and binding all determinations
of the Committee. The Committee will have the right, in the case of Employees or
Consultants who are employed or engaged to perform services, respectively,
outside the United States, or Non-Employee Directors not resident in the United
States, to vary from the provision of the Plan to the extent the Committee deems
appropriate in order to preserve the incentive features of the Plan.

SECTION 14

NON-ASSIGNMENT

Awards may not be assigned, alienated, or otherwise transferred. In case of a
Participant’s death, the amounts distributable to the deceased Participant under
the Plan with respect to which a designation of beneficiary has been made (to
the extent it is valid and enforceable under applicable law) shall be
distributed in accordance with the Plan to the designated beneficiary or
beneficiaries. The amount distributable to a Participant upon death and not
subject to such a designation shall be distributed to the Participant’s estate.
If there is any question as to the right of any beneficiary to receive a
distribution under the Plan, the amount in question may be paid to the estate of
the Participant, in which event the Corporation will have no further liability
to anyone with respect to such amount.

SECTION 15

WITHHOLDING TAXES

(1)         A Participant may elect, subject to the provisions of the applicable
Sections of the Plan and the terms of the Award, to pay any withholding tax due
in connection with the exercise of any Stock Option or SAR or upon the vesting
of Restricted Stock or the settlement of Stock Units or any other Award either
(i) by cash including a personal check made payable to the Corporation or
(ii) by delivering at fair market value, on the date that the amount of tax to
be withheld is determined, unrestricted Common Stock already owned by the
Participant, or (iii) by any combination of cash or unrestricted Common Stock.
In addition, the Committee may permit, in the Award Agreement or otherwise, that
in the event that a Participant is required to pay to the Corporation any amount
to be withheld in connection with the exercise, vesting or settlement of an
Award denominated in shares of Common Stock, the

 

9



--------------------------------------------------------------------------------

Participant may satisfy such obligation (in whole or in part) by electing to
have the Corporation withhold a portion of the shares of Common Stock otherwise
to be issued upon exercise, vesting or settlement of such Award equal in value
to the minimum amount required to be withheld. The value of the shares of Common
Stock to be withheld shall be the Fair Market Value on the date that the amount
of tax to be withheld is determined.

(2) The Corporation does not warrant the tax treatment of Awards. Accordingly,
while the Corporation will endeavor to structure Awards to comply with or be
exempt from the requirements of Section 409A of the Code, the Corporation will
have no obligation to indemnify any Participant from any taxes or penalties
incurred under Section 409A of the Code (or any other taxes or penalties).

SECTION 16

RIGHTS OF PARTICIPANT

To the extent that any Participant, beneficiary or estate acquires a right to
receive payments or distributions under the Plan, such right will be no greater
than the right of a general unsecured creditor of the Corporation. All payments
and distributions to be made hereunder will be paid from the general assets of
the Corporation. Nothing contained in the Plan, and no action taken pursuant to
its provisions, shall create or be construed to create any contracted right or
trust of any kind or fiduciary relationship between the Corporation and any
Participant, beneficiary or estate.

SECTION 17

MODIFICATION, AMENDMENT OR TERMINATION

The Committee may modify, amend, or terminate the Plan at any time, provided
that, unless the requisite approval of stockholders is obtained, no amendment
shall be made to the Plan if such amendment would (i) increase the number of
shares of Common Stock available for issuance under the Plan or increase the
limits applicable to Awards under the Plan, in each case, except as provided in
Section 12; (ii) lower the Exercise Price of the Stock Option or SAR grant value
below 100% of the Fair Market Value except as provided in Section 12;
(iii) remove the repricing restriction set forth in Section 9; or (iv) require
stockholder approval as a matter of law or under rules of the New York Stock
Exchange. No Plan amendment shall, without the affected Participant’s consent,
terminate or adversely affect any right or obligation under any Stock Option or
other Award previously granted under the Plan.

SECTION 18

RESERVATION OF SHARES

(1) The total number of shares of Common Stock reserved and available for
delivery pursuant to this Plan is 3,665,500, all of which will be available for
issuance in respect to Incentive Stock Options. The number of shares of Common
Stock authorized and available shall be increased by shares of Common Stock
subject to an option or award under this Plan (or under the Navistar 1994
Performance Incentive Plan, the Navistar 1998 Supplemental Stock Plan, the 1998
Non-Employee Director Stock Option Plan or the 2004 Plan) that is cancelled,
expired, forfeited, settled in cash or otherwise terminated after the date this
Plan is approved by the stockholders of the Corporation without a delivery of
shares to the award holder, including shares of Common Stock withheld to satisfy
the exercise price of an option or a tax withholding obligation arising in
connection with an award. For avoidance of doubt, any shares of Common Stock
subject to the exercised portion of a SAR that are not actually issued in
connection with that exercise will become available for issuance with respect to
other Awards.

(2) Shares of Common Stock issued hereunder may be in whole or in part, as the
Board of Directors or its duly authorized delegate shall from time to time
determine authorized and unissued shares of Common Stock or issued shares of
Common Stock which shall have been reacquired by the Corporation.

(3) Notwithstanding any other provision of this Plan, Awards that do not meet
the minimum three (3) year time-based vesting requirement elsewhere herein
stated may be granted with respect to up to ten percent (10%) of the shares of
Common Stock authorized for issuance under the first sentence of subsection
(1) above.

 

10



--------------------------------------------------------------------------------

SECTION 19

RIGHTS OF EMPLOYEES

Status as an Employee shall not be construed as a commitment that any one or
more Awards will be made under this Plan to an Employee or to Employees
generally. Status as a Participant shall not entitle the Participant to any
additional future Awards. Nothing in the Plan will confer on any Employee or
Participant any right to continue in the employ of the Corporation or any of its
subsidiaries or interfere with or prevent in any way the right of the
Corporation or any of its subsidiaries to terminate an Employee or Participant’s
employment at any time for any reason.

SECTION 20

CHANGE IN CONTROL

(1) Notwithstanding any provision contained herein to the contrary other than
Section 20(3), in the event of both (x) a Change in Control and (y) either
immediately before the date on which a Change in Control occurs or during the 36
month-period after the date of the then-most recent Change in Control, an
Employee experiences (1) a separation for “Constructive Termination” or an
involuntary termination for any reason other than “Cause” (both, as defined in
the Employee’s Executive Severance Agreement) or (2) an involuntary termination
for any reason other than “Cause” (as defined in the Corporation’s Income
Protection Plan for those Employees who are not a party to an Executive
Severance Agreement), then (I) all awarded Restricted Stock, Stock Units, and
Other Awards will immediately be free of all restrictions and performance
contingencies and will be deemed fully earned and not subject to forfeiture and
(II) all outstanding Stock Options and SARs will be immediately exercisable and
shall continue to be exercisable for a period of three (3) years from the date
of the Change in Control regardless of employment status, except that the term
of any Stock Options and SARs shall not be extended beyond the end of the
original term of the Award.

(2) Notwithstanding any provision contained herein to the contrary other than
Section 20(3), in the event of both (x) a Change in Control and (y) either
immediately before the date on which a Change in Control occurs or during the 36
month-period after the date of the then-most recent Change in Control, a
Consultant or Non-Employee Director experiences a separation in service, all
awarded Restricted Stock, Stock Units, and Other Awards will immediately be free
of all restrictions and performance contingencies and will be deemed fully
earned and not subject to forfeiture and all outstanding Stock Options and SARs
governed by the Plan will be immediately exercisable and shall continue to be
exercisable for a period of three (3) years from the date of the Change in
Control regardless of service status, except that the term of any Stock Options
and SARs shall not be extended beyond the end of the original term of the Award.

(3) Upon or immediately prior to (and contingent on) a Change in Control or any
similar transaction, the Committee may, in its sole discretion, take any or all
of the following actions with respect to outstanding Awards: (a) accelerate the
vesting of outstanding Awards, in whole or in part; (b) terminate all Stock
Options and SARs, provided that the Committee provides the Participant an
opportunity to exercise such Stock Options or SARs, as the case may be, within a
specified period following the Participant’s receipt of a notice of such
transaction and the Committee’s intention to terminate such Stock Options and
SARs effective immediately prior to such transaction; (c) cancel any Stock
Option or SAR in exchange for a payment in cash of an amount equal to (i) the
product of (A) the difference, if any, between the then current Fair Market
Value of one share of Common Stock and the per share Exercise Price of such
Stock Option or SAR and (B) the number of shares underlying the unexercised
portion of such Stock Option or SAR; provided, however, that if the per share
Exercise Price of such Stock Option or SAR equals or exceeds the then current
Fair Market Value of one share of Common Stock, such Stock Option or SAR shall
be canceled with no payment due the Participant; (d) if such transaction also
either constitutes a change in the ownership or effective control of the
Corporation or Navistar, Inc., or a change in the ownership of a substantial
portion of the assets of the Corporation or Navistar, Inc. (as defined in
Section 409A(a)(2)(A)(v) (or any successor thereto) of the Code and its
governing regulations) settle any outstanding Stock Unit or Other Award subject
to Section 409A or cancel either such Award in exchange for a payment in cash of
an amount equal to (i) the product of (A) the then current Fair Market Value of
one share of Common Stock and (B) the number of shares underlying such Award; or
(e) substitute cash for the Common Stock underlying any Stock Unit or Other
Award in an amount equal to (i) the product of (A) the then current Fair Market
Value of one share of Common Stock and (B) the number of shares underlying such
Award, but retain the original vesting and payment schedule applicable to such
Award. If the Corporation is not publicly traded immediately before such
transaction, the Committee may, in its sole discretion, determine the Fair
Market Value of the Common Stock based solely on the amount of consideration to
be paid in respect thereof only on the closing date of such transaction (in
which case such Stock Option and SAR holders shall not participate in any
post-closing payments, such as net working capital, debt and cash adjustments,
earn outs or escrows); The application of the foregoing provisions shall be
determined by the Committee in its sole and absolute discretion and shall be
binding on Participants and all other persons.

 

11



--------------------------------------------------------------------------------

SECTION 21

LIMITATION OF ACTIONS

Every right of action by or on behalf of the Corporation or any stockholder
against any past, present or future member of the Board of Directors, officer or
Employee arising out of or in connection with the Plan will, irrespective of the
place where action may be brought and irrespective of the place of residence of
any such director, officer or Employee, cease and be barred by the expiration of
three (3) years from whichever is the later of (a) the date of the act or
omission in respect of which such right of action arises or (b) the first date
upon which there has been made generally available to stockholders an annual
report of the Corporation and a proxy statement for the annual meeting of
stockholders following the issuance of such annual report, which annual report
and proxy statement alone or together set forth, for the related period, the
aggregate amount of Awards during such period; and any and all right of action
by an Employee, Consultant, or Non-Employee Director (past, present or future)
against the Corporation arising out of or in connection with the Plan shall,
irrespective of the place where action may be brought, cease and be barred by
the expiration of three (3) years from the date of the act or omission in
respect of which such right of action arises.

SECTION 22

GOVERNING LAW

The Plan will be governed by and construed in accordance with applicable Federal
laws and, to the extent not inconsistent therewith or pre-empted thereby, with
the laws of the State of Delaware (without regard to the conflicts of laws
provisions of that State or any other jurisdiction), including applicable
regulations, rules, and such other applicable authorities thereunder
(“Applicable Law”). Accordingly, for the avoidance of doubt, the receipt,
exercise, issuance, and disposition, as appropriate, of any Award, Common Stock
is expressly conditioned upon and subject to any and all limitations,
restrictions, prohibitions, or such other conditions imposed by Applicable Law,
including, but not limited to, applicable Federal and state securities law.

SECTION 23

EFFECTIVE DATE

The effective date of the Plan shall be February 19, 2013 (the “Effective
Date”), subject to approval by the stockholders at the Corporation’s Annual
Meeting of stockholders to be held on February 19, 2013, or any adjournment
thereof. The Plan shall continue in effect for ten (10) years from the Effective
Date, until February 19, 2023. No Awards may be granted subsequent to
February 19, 2023, but Awards theretofore granted may extend beyond that date in
accordance with their terms.

 

12